DETAILED ACTION
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2019-080018, filed on 04/19/2019.

Claim Objections
2.	Claim 1 is objected to because of the following informalities: The word “an” should be inserted before the word “end” in claim 1 line 6. Appropriate correction is required.

Claim Rejections - 35 USC § 102
3. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

4. 	Claims 1-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Omura (US Patent Publication 2016/0088821).
	a. Regarding claim 1, Omura discloses a guide frame of a fishing line guide comprising a hollow frame body 200 [fishing line guide 200 [0071]] and a core member 220 [support leg frame 220 [0072]] inserted into the frame body [FIGS. 2-3], the frame body including a frame member 240 [guide ring portion 240 [0072]] configured to abut a guide ring 250 [ring 250 fitted to the guide ring portion 240 [0072]], an attachment foot 210 configured to attach to a fishing rod 100 [attachment portion 210 attached to the fishing rod 100 [0072]] and a support leg 230 [support leg portion 230 [0072]] configured to connect end of the frame member and the attachment foot 210 [base portion 221 of each of the support leg frames 220 is connected to the base end 214 of the attachment portion 210 [0075]]. 
220 [support leg frame 220 [0072]] is inserted into at least a part of the support leg 230 [support leg portion 230 [0072], FIGS. 2-3].
	c. Regarding claim 3, Omura discloses the guide frame of the fishing line guide according to claim 1, wherein support leg 230 [support leg portion 230 [0072] has a curved portion and core member 220 [support leg frame 220 [0072]] is inserted into the curved portion of support leg 230 [FIGS. 2-3]. 
	d. Regarding claim 4, Omura discloses the guide frame of the fishing line guide according to claim 1, wherein core member 220 is held at prescribed positions on frame body 200 due to contact between core member 220 and an inner periphery of frame body 200 [support leg frame 220 has an element for firmly fixing the support leg frame 220 to the support leg portion 230 when the support leg frame is composited with the support leg portion 230 [0079] FIGS. 2-3, 4A-4D, 5A-5C].  
	e. Regarding claim 5, Omura discloses the guide frame of the fishing line guide according to claim 1, wherein frame body 200 has a closed core portion and an open core portion and core member 220 is inserted into the closed core portion and not into the open core portion [FIGS. 2-3]. 
	f. Regarding claim 6, Omura discloses the guide frame of the fishing line guide according to claim 5, wherein the open core portion is disposed in frame member 240 [guide ring portion 240 [0072] FIGS. 2-3]. 
	g. Regarding claim 7, Omura discloses the guide frame of the fishing line guide according to claim 6, wherein the open core portion is disposed in portions of support leg 230 adjacent frame member 240 [guide ring portion 240 [0072] FIGS. 2-3].
 	h. Regarding claim 8, Omura discloses the guide frame of the fishing line guide according to claim 7, wherein the closed core portion is adjacent attachment foot 210 on support leg 230 [FIGS. 2-3].  
	i. Regarding claim 9, Omura discloses the guide frame of the fishing line guide according to claim 8, wherein the open core portion is disposed in attachment foot 210 [FIGS. 2-3]. 
	j. Regarding claim 10, Omura discloses the guide frame of the fishing line guide according to claim 9, wherein attachment foot 210 is pressed down and flattened [A lower surface 212 of the attachment portion 210 contacts an outer peripheral surface of the fishing rod 100. The lower surface 212 may be formed flat [0073] FIGS. 2-3]. 
200 [fishing line guide 200 [0071]] is formed from a material that is different from a material of core member 220 [The support leg portion 230 and the guide ring portion 240 are partially or wholly made of a plastic material [0084]; attachment portion 210 and the support leg frames 220 are metallic [0074]].
m. Regarding claim 12, Omura discloses a fishing line guide comprising a guide ring 250 [ring 250 fitted to the guide ring portion 240 [0072]] for guiding a fishing line and guide frame according to claim 1 and configured to hold guide ring 250 [FIGS. 2-3]. 
	n. Regarding claim 13, Omura discloses a fishing rod 100 [attachment portion 210 attached to the fishing rod 100 [0072]] including the fishing line guide according to claim 12 [FIG. 1].
	
Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY R LARSEN whose telephone number is (313)446-6578.  The examiner can normally be reached on increased Flextime.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Examiner, Art Unit 3643

/PETER M POON/Supervisory Patent Examiner, Art Unit 3643